United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2541
                                   ___________

Barbara J. Ochoa,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Kenneth S. Apfel,                       *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: September 7, 1999
                              Filed: September 10, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Barbara Ochoa appeals the district court’s1 grant of summary judgment in favor
of the Commissioner of Social Security, upholding the Commissioner&s decision to deny
Ochoa&s application for disability insurance benefits. Having carefully reviewed the
record, we conclude substantial evidence on the record as a whole supported the
Commissioner’s decision that Ochoa was not disabled within the meaning of the Social



      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
Security Act, and we affirm the judgment of the district court for the reasons set forth
in the magistrate judge’s report, which the district court adopted. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-